Case 2:19-cr-00518-GEKP Document 78 Filed 03/10/20 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Pennsylvania [|

___United States )
Plaintiff )
Vv. ) Case No. 19-518
Dr. Neil K. Anand _ )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Defendant, Dr. Neil K. Anand _

Date: 03/06/2020 Fa Ne

Attorney’s signature

Printed name and bar number
Schnader Harrison Segal & Lewis LLP
1600 Market Street, Suite 3600
Philadelphia, PA 19103

Address

__thsia@schnader.com
E-mail address

° (215) 751-2000

Telephone number

—_____ (215) 751-2205,

FAX number

 
